UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6030


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EMILIO BAUTISTA-TERAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-00177-CMC-6; 3:09-cv-70068-CMC)


Submitted:   May 22, 2013                 Decided:    June 24, 2013


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emilio Bautista-Teran, Appellant Pro Se. Jimmie Ewing, Mark C.
Moore, Stanley D. Ragsdale, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Emilio      Bautista-Teran          seeks    to    appeal        the    district

court’s    order   dismissing        his    motion       filed       under    28    U.S.C.A.

§ 2255 (West Supp. 2012).              We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely    filing   of    a   notice    of       appeal    in     a    civil    case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   November   12,     2009.        The    notice       of    appeal    was       filed    on

December 20, 2012.           See Houston v. Lack, 487 U.S. 266 (1988).

Because Bautista-Teran failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we

dismiss   the   appeal.         To   the    extent       Bautista-Teran            moves   for

authorization      pursuant     to   28    U.S.C.       § 2244       (2006)    to    file    a

successive § 2255 motion, such motion is denied.                              We dispense

with oral argument because the facts and legal contentions are



                                            2
adequately   presented   in   the   materials   before   this   Court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3